DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2019 and 18 April 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a holder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 10 and 15 are objected to because of the following informalities:
Line 7 of claim 1 recites “the driver”.  It appears the limitation should be “the piezoelectric inertial driver”.
Line 8 of claim 1 recites “the driver”.  It appears the limitation should be “the piezoelectric inertial driver”.
Line 2 of claim 10 recites “the driver”.  It appears the limitation should be “the piezoelectric inertial driver”.
“The piezoelectric inertial drive stage of claim 10” in line 1 of claim 15.  Claim 10 does not disclose any stage.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 8-13 of copending U.S. Application No. 16950141 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-6 and 8-13 of copending Application No. 16950141 disclose the limitations of claims 1-3, 5-6, 9-15 and 18 as shown in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application Claims
Copending Application Claims

1. A piezoelectric inertial drive stage, comprising: a holder; a slider supported by the holder, the slider traveling on a smooth track with a travel range with respect to the holder; a piezoelectric inertial driver coupled to the holder and operable to move the slider; the driver comprising: a mounting portion to connect the driver to the holder; a friction portion configured to engage with the slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.



2. The piezoelectric inertial drive stage of claim 1, wherein an angle tolerance between any of the two rods or slots is in the range from -20 degrees to +20 degrees.

3. The piezoelectric inertial drive stage of claim 1, wherein a ratio between a width of a rod and a width of a slot is in the range from 0.4 to 2.5.

5. The piezoelectric inertial drive stage of claim 1, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

6. The piezoelectric inertial drive stage of claim 1, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

9. The piezoelectric inertial drive stage of claim 1, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.

10. A piezoelectric inertial driver comprising: a mounting portion to connect the driver to a holder; a friction portion configured to engage with a slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.


12. The piezoelectric inertial driver of claim 10, wherein a ratio between a width of a rod and a width of a slot is in the range from 0.4 to 2.5.

11. The piezoelectric inertial driver of claim 10, wherein an angle tolerance between any of the two rods or slots is in the range from -20 degrees to +20 degrees.

13. The piezoelectric inertial driver of claim 10, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.

14. The piezoelectric inertial driver of claim 10, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

15. The piezoelectric inertial drive stage of claim 10, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

18. The piezoelectric inertial driver of claim 10, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.

1. A piezoelectric inertial drive stage, comprising: a holder; a slider supported by the holder, the slider traveling on a smooth track with a travel range with respect to the holder; a piezoelectric inertial driver coupled to the holder and operable to move the slider; the driver comprising: a mounting portion to connect the driver to the holder; a friction portion configured to engage with the slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider, wherein a ratio between a width of a slot and a width of a rod is in the range from 0.4 to 15.  

2. The piezoelectric inertial drive stage of claim 1, wherein an angle tolerance between any of the two rods or slots is in the range from -20 degrees to +20 degrees.  




 

4. The piezoelectric inertial drive stage of claim 1, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.  

5. The piezoelectric inertial drive stage of claim 1, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.  

6. The piezoelectric inertial drive stage of claim 1, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.  

8. A piezoelectric inertial driver comprising: a mounting portion to connect the driver to a holder; a friction portion configured to engage with a slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider, wherein a ratio between a width of a slot and a width of a rod is in the range from 0.4 to 15.  





9. The piezoelectric inertial driver of claim 8, wherein an angle tolerance between any of the two rods or slots is in the range from -20 degrees to +20 degrees.  

10. The piezoelectric inertial driver of claim 8, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.  

11. The piezoelectric inertial driver of claim 8, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.  

12. The piezoelectric inertial drive stage of claim 8, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.  

13. The piezoelectric inertial driver of claim 8, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.  



Claims 4, 8 and 17 depend on the above claims and only disclose the configurations that would be obvious to a person having ordinary skills in the art.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morishima et al. (U.S. Patent No. 8253306) discloses inertial drive actuator configured to provide arbitrary motion in an X-Y plane.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4 June 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837